UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52319 EXTERRA ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 20-5086877 (State of Incorporation) (I.R.S. Employer Identification Number) 701 South Taylor, Suite 440, Amarillo, Texas 79101 (Address of Principal executive offices) (Zip Code) (806) 373-7111 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act) [ ] Yes [ ] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ] Yes [ ] No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 7,081,146 shares of common stock were issued and outstanding as of April 14, 2010. INDEX Part I Financial Information Item 1. Financial Statements (Unaudited) Balance Sheet 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Item 4T. Controls and Procedures 15 Part II Other Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 18 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EXTERRA ENERGY, INC. BALANCE SHEETS (Unaudited) February 28, 2010 May 31, 2009 CURRENT ASSETS: Cash and equivalents $ $ Oil and gas receivable Prepaid expenses and other current assets Notes Receivable TOTAL CURRENT ASSETS OIL AND GAS PROPERITES, net - successful efforts Method VEHICLES, FURNITURE AND EQUIPMENT, net OTHER ASSETS TOTAL ASSETS $ $ CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Oil and gas properties purchase note payable Convertible notes payable Related party note payable Bank Line of Credit Other current notes TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES: Asset retirement obligation TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT): Common stock: $0.001 par value 75,000,000 shares authorized:7,081,146 and 7,036,279, shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ 3 EXTERRA ENERGY, INC. STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended February February February February 28, 2010 28, 2009 28, 2010 28, 2009 REVENUE: Oil and gas sales $ OPERATING EXPENSES: Lease operating expenses Depreciation, depletion and accretion Impairment Consulting fees General and administrative Total Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES): Interest expense ) Debt Settlement Expense ) Total Other Expenses ) NET LOSS $ ) $ ) $ $ ) (2,269 NET LOSS PER SHARE - BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED 4 EXTERRA ENERGY, INC. STATEMENTS OF CASH FLOWS (Unaudited) For the Nine months ended February 28, 2010 February 28, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depletion, depreciation & asset retirement obligation accretion Impairment of oil & gas property Stock issued for services Changes in operating assets and liabilities O&G receivables ) Prepaid expenses and other current assets Accounts payable and accrued expenses Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of oil and gas properties ) Notes Receivable ) Net Cash Used in Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of stock Borrowings on line of credit775,000 Principal payments on related party debt ) Principal payments on long term debt ) Net cash Provided by Financing Activities NET INCREASE IN (DECREASE) CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ $ Income taxes $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES Stock issued upon cashless conversion of warrants and options $ $ Stock issued for prior year accounts payable Stock issued for prior year accrued compensation 5 EXTERRA ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Exterra Energy, Inc. ("Exterra") have been prepared in accordance with accounting principles generally accepted in the United States of America and rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Exterra's annual report on Form 10-K/A for the year ended May 31, 2009 filed with the SEC on October 21, 2009. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited financial statements as reported in the 2009 annual report on Form 10-K have been omitted. Reclassifications Certain amounts in prior periods have been reclassified to conform to the current period presentation. NOTE 2 - GOING CONCERN The Company's financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and has defaulted on certain outstanding notes payable, which raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable and to settle or restructure its outstanding past due notes payable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management's plans to obtain such resources for the Company include obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses. However, management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 6 NOTE 3 – OIL AND GAS PROPERTIES On February 23, 2010, the company submitted winning bids at the University Land Office of the State of Texas auction, for a 75% working interest in lease # 110515 (343.424 acres North 1/2 section 11, block 17,Cardinal(Queen) field,Pecos County, Texas), for $26,196, and for a 75% working interest in lease # 110514 (85.86 acres, West .5 of SW 1/4 Section #3, block 17, Cardinal(Queen) field),Pecos County, Texas), for $6,663.This acquisition will provide Exterra with approx 20 to 30 new additional proven undeveloped drilling locations for expansion in the Cardinal Field. NOTE 4 - ASSET RETIREMENT OBLIGATIONS The following is a description of the changes to the Company's asset retirement obligations for the nine months ended February 28, 2010. Asset retirement obligations at May 31, 2009 $ Additions for exploratory and development drilling Accretion expense Asset retirement obligations at February 28, 2010 $ NOTE 5 - RELATED PARTY TRANSACTIONS During the quarter ended February 28, 2010, Exterra had no activity on the note to ROYALCO Financial Oil and Gas Corporation. As of February 28, 2010, the balance on the note is $20,000. ROYALCO Oil and Gas is a private oil and gas company in Texas that is owned and controlled by Robert Royal, CEO and Director and Todd Royal, President and Director. NOTE 6 - DEBT Debts outstanding at February 28, 2010 are as follows: Balance Balance Maturity Note 05/31/2009 02/28/2010 Date Oil and gas properties purchase note payable $ $ 07/15/2008 Convertible loans 06/30/2008 Note payable to Coventry Capital 05/07/2008 Note payable to finance insurance premium 10/31/2010 Note payable to related party 10/31/2010 Bank Line of Credit 08/01/2012 Total $ $ 7 The oil and gas properties purchase note payable, the convertible loans, and the note payable to Coventry Capital are in default as of February 28, 2010. As the Company is unable at present to pay the balances due, we are seeking an extension from the lenders. There are no guarantees these discussions will be successful. In September 2009, Exterra entered into a $10,000,000 bank line of credit. The line of credit is subject to an initial borrowing base limitation of $1,475,000 and is secured by Exterra's interests in various oil and gas leases originally acquired in October of 2007. The interest (5.5% per annum) is paid monthly on the existing / average daily balance. The loan proceeds are to be used for oil and gas investments, development of oil and gas properties and working capital associated with operating oil and gas properties. As of February 28, 2010, the company owes $775,000 on this line of credit. NOTE 7 – LEGAL SETTLEMENT During the three months ended February 28, 2010, Exterra settled litigation with its former CFO related to accrued compensation.As part of the settlement, Exterra will make certain required cash payments in addition to an issuance of 29,867 shares of restricted common stock.Under the settlement terms, if, for the period from six months after the issuance date through twelve months after the issuance date, Exterra’s stock does not trade at a target price of $2.25 per share or higher, Exterra will be required to make additional cash payments equal to the difference between the target price and the highest trading price of Exterra’s common stock.All amounts related to this settlement were accrued as of May 31, 2009.Exterra is currently making cash payments related to the settlement and has issued the common stock. (see Note 8) NOTE 8 - STOCKHOLDERS' EQUITY Common Stock During the nine month period ended February 28, 2010, the Company consummated the following transactions (shares issued for services and fees have been valued at the market price of the Company's stock on the date the equity issuance was authorized): 06/26/2009 Issued 15,000 common shares valued at $3.00 per share in payment for services and fees to third parties 12/01/2009 Issued 29,867 common shares valued at $2.25 per share for a total value of $67,201 in partial settlement of litigation initiated by Exterra's former CFO. 8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS CAUTIONARY STATEMENT FOR PURPOSES OF THE "SAFE HARBOR" PROVISION OF THE PRIVATE LITIGATION REFORM ACT OF 1995. Statements contained in this filing that are not based on historical fact, including without limitation statements containing the words "believe," "may," "will," "estimate," "continue," "anticipate." "intend," "expect" and similar words, constitute "forward-looking statements". These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, events or developments to be materially different from any future results, events or developments expressed or implied by such forward-looking statements. These factors include, among other, the following: general economic and business conditions, both nationally and in the regions in which Exterra Energy, Inc. ("we", "Exterra" or "Company") operates; technology changes, the competition we face; changes in our business strategy or development plans; the high leverage of Exterra; our ability to attract and retain qualified personnel; existing governmental regulations and changes in, or our failure to comply with, governmental regulations; liability and other claims asserted against us; our ability or the ability of our third-party suppliers to take corrective action in a timely manner with respect to changing government regulations; and other factors referenced in our filings with the Securities and Exchange Commission. Results of Operations Three Months Ended February 28, 2010 and 2009 The following table sets forth the percentage relationship to total revenues of principal items contained in the statements of operations of the consolidated financial statements included herewith for the three months ended February 28, 2010 and 2009. It should be noted that percentages discussed throughout this analysis are stated on an approximate basis. Three Months Ended February 28, Amount Percentage Amount Percentage Total revenues $ 100% $ 100% Total Expenses 564% 354% Total Other Expenses ) -56% ) -31% Loss before income taxes ) -520% ) -285% Net loss $ ) -520% $ ) -285% Oil and Gas Revenues Revenues for the three months ended February 28, 2010 and 2009 were $79,603 and $74,337, respectively. The increase is due to the improvement in commodity price and increase in production resulting from the recent increases in commodity pricing. We expect our oil and gas revenues to increase in the following months as oil and natural gas prices have improved and stabilized, and as reworked wells produce. Lease Operating Expenses Lease operating expenses for the three months ended February 28, 2010 and 2009 were $40,113 and $93,237, respectively. The decrease is due to less well work-over expense incurred in the current period consisting of costs incurred in connection with putting our oil and natural gas properties into future production over the prior year period.We expect our operating expenses to continue to grow as we repair and improve the wells we have purchased. 9 Depreciation, Depletion and Accretion Depreciation and depletion expenses for the three months ended February 28, 2010 and 2009 were $64,341 and $49,734, respectively. The increase in the depreciation, depletion and accretion was due to the increase in production from the oil and gas properties from prior year acquisitions per above and due to prior year oil and gas property value impairment resulting from a downward revision of the reserve estimates based on the sustained decline in oil and gas prices, which indicated a decline in the recoverability of the carrying value of such properties. General and Administrative Expenses & Consulting Fees General and administrative expenses for the three months ended February 28, 2010 and 2009 were $344,690 and $120,206, respectively. The increase is principally due to the activities management is engaged to increase oil and gas producing properties through bargain acquisition and management activities to settle debt acquired by previous management. We expect our general and administrative expenses to increase in the current year as the company grows through efficient management. Consulting fees decreased for the three months ending February 28, 2010 due primarily to current management accruing salary which is included in general and administrative expenses rather than receiving consulting fees for the management of Exterra. We expect our consulting fees to remain consistent in the current year as the company grows. Interest Expense Interest expense for the three months ended February 28, 2010 and 2009 were $44,566 and $23,400, respectively. The increase was due to additional debt resulting from utilization of the bank line of credit entered into by Exterra. Net Loss Our net loss for the three months ended February 28, 2010 and 2009 was $414,108 and $212,290, respectively. The increase is primarily attributable to the increased activities of current management to increase the company's assets through bargain acquisition and improve current well production during the three month period ended February 28, 2010 and due to more efficient management practices over the three month period ended February 28, 2009. 10 Nine Months Ended February 28, 2010 and 2009 The following table sets forth the percentage relationship to total revenues of principal items contained in the statements of operations of the consolidated financial statements included herewith for the nine months ended February 28, 2010 and 2009. It should be noted that percentages discussed throughout this analysis are stated on an approximate basis. Nine Months Ended February 28, 2010 2009 Amount Percentage Amount Percentage Total revenues $ 100% $ 100% Total Expenses ) 535% ) 724% Total Other Expenses ) -62% ) -27% Loss before income taxes ) -497% ) -651% Net loss $ ) -49% $ ) -651% Oil and Gas Revenues Revenues for the nine months ended February 28, 2010 and 2009 were $217,026 and $348,554, respectively. The decrease is due to the temporary decline in commodity price and decline in production resulting from that temporary decline in commodity pricing. We expect our oil and gas revenues to increase in the following months as oil and natural gas prices have begun to improve and stabilize. Lease Operating Expenses Lease operating expenses for the nine months ended February 28, 2010 and 2009 were $148,440 and $258,927, respectively. The decrease is due to the decline in production resulting from the temporary decline in commodity pricing. We expect our operating expenses to increase as we continue management's plan to repair and improve the wells we have purchased. Depreciation, Depletion and Accretion Depreciation and depletion expenses for the nine months ended February 28, 2010 and 2009 were $145,191 and $189,610, respectively. The decrease in the depreciation, depletion and accretion was due to the decrease in production from the oil and gas properties from prior year acquisitions per above and due to prior year oil and gas property value impairment resulting from a downward revision of the reserve estimates based on the sustained decline in oil and gas prices, which indicated a decline in the recoverability of the carrying value of such properties. Impairment of Oil and Gas Properties Impairment expenses for the nine months ended February 28, 2010 and 2009 were $0 and $1,207,588, respectively to Exterra's oil and gas properties. The downward revision of the reserve estimates based on temporary declines in oil and gas prices led to the impairment of Exterra's properties in the second quarter of 2009. General and Administrative Expenses and Consulting Fees General and administrative expenses for the nine months ended February 28, 2010 and 2009 were $867,213 and $868,582, respectively. The decrease is principally due to the efficient activities current management is engaged to increase oil and gas producing properties through bargain acquisition and management activities to settle debt acquired by previous management. We expect our general and administrative expenses to increase in the current year as the company grows through efficient management.Consulting fees decreased for the nine months ending February 28, 2010 due primarily to current management accruing salary which is included in general and administrative expenses rather than receiving consulting fees for the management of Exterra. We expect our consulting fees to remain consistent in the current year as the company grows. 11 Interest Expense and Debt Settlement Expense Interest expense for the nine months ended February 28, 2010 and 2009 were $118,634 and $93,366, respectively. The increase was due to additional debt resulting from the bank line of credit entered into by Exterra. Debt settlement expense for the nine months ended February 28, 2010 and 2009 were $16,670 and $0, respectively. The increase is principally due to management efforts to settle debt acquired by previous management. Net Loss Our net loss for the nine months ended February 28, 2010 and 2009 was $1,079,122 and $2,269,489, respectively. The decrease is primarily attributable to the decrease in consulting fees recognized in the nine month period ended February 28, 2010 over the nine month period ended February 28, 2009 and efficient management practices in the nine month period ended February 28, 2010. Liquidity and Capital Resources The Company's financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and has defaulted on certain outstanding notes payable, which raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable and to settle or restructure its outstanding past due notes payable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management's plans to obtain such resources for the Company include obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses. However, management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. Pursuant to the temporary decline in the price of oil and natural gas, the Company had exhausted its financial resources. Despite the collapse of the worldwide financial markets the Company's management has acquired new financing in the form of a $10,000,000 bank line of credit. As of February 28, 2010, Exterra had cash of $99,584 and negative working capital of $2,906,520. This compares to cash of $7,505 and negative working capital of $2,051,932 as of May 31, 2009. Debts outstanding at February 28, 2010 are as follows: (1) Note payable to purchase oil and gas properties $ (2) Convertible loans $ (3) Note payable to Coventry Capital $ (4) Happy State Bank line of Credit $ (5) Note payable to related parties $ Total debt outstanding $ 12 1) Principal and interest (10% per annum) on the note are payable on the tenth (10th) day of each calendar month, beginning on January 10, 2007, in monthly installments equal to the difference between the prior month's (i) income and (ii) the royalties, severance, ad valorem, lifting and transportation expenses directly related to the operation of the Pecos County (leases. Each monthly installment will be applied first to any outstanding and accrued interest and, thereafter, to principal on the note. The entire principal amount outstanding under the note and all accrued interest thereon was due and payable on July 15, 2009. The note payable is secured by the oil and gas properties and 360,000 shares of the Company's restricted common stock. The Company has accrued $70,027 in interest on the note payable as of February 28, 2010. As the Company is unable at present to pay the balances due, we are seeking an extension from the Lender. There are no guarantees these discussions will be successful. (2) During the year ended May 31, 2007, the Company received $367,500 from the sale of its Convertible Loans. The Convertible Loans were due June 30, 2009 and bear interest at 10% per annum payable quarterly. In addition, 10% of the face value of the Convertible Loans is due to the holders as a revenue sharing bonus. This bonus is due from initial production revenue realized from the first nine months of net revenue from the University Lands, Pecos County, Texas. Furthermore, 205,900 common shares in aggregate were issued as a bonus. These bonus shares are restricted from sale for 2 years. The Convertible Loans are convertible into common shares of the Company at $0.75 per share for a total of 476,667 common shares. The common shares from the conversion are subject to a "pooling arrangement", whereby the shares will be released in equal installments over a 6 month period, beginning May 31, 2009. The Company is currently negotiating an extension with the Convertible Loan Holders. There are no guarantees these negotiations will be successful. Through February 28, 2010 a net revenue sharing bonus has not been paid as the University Lands have yet to yield net revenue. The Company has accrued interest of $67,070 at February 28, 2010 on the Convertible Loans. The Company may force conversion into common shares. This will only occur if the Company's common shares trade at $2.00 per share or more for a period of 90 consecutive days, or if the Company completes a stock offering for $3 million at a price of $1.50 per share or higher. (3) Principal and interest (18% per annum) due monthly in blended payments of $20,000 commenced December 7, 2007. The loan is secured by certain oil and gas properties and was due May 7, 2009. The Company has accrued $144,888 in interest as of February 28, 2010. The Company is currently attempting to re-negotiate the terms of the Loan. There can be no guarantees these attempts will be successful. (4) $10,000,000 Happy State Bank line of credit. The line of credit is subject to an initial borrowing base limitation of $1,475,000 and is secured by Exterra's interests in various oil and gas leases originally acquired in October of 2007. The interest (5.5% per annum) is paid monthly on the existing / average daily balance. The loan proceeds are to be used for oil and gas investments, development of oil and gas properties and working capital associated with operating oil and gas properties. The loan proceeds are to be used for oil and gas investments, development of oil and gas properties and working capital associated with operating oil and gas properties. The Company has accrued $0 in interest as of February 28, 2010. (5) During the quarter ended February 28, 2010, Exterra had no activity on the note to ROYALCO Financial Oil and Gas Corporation. As of February 28, 2010, the balance on the note is $20,000. ROYALCO Oil and Gas is a private oil and gas company in Texas that is owned and controlled by Robert Royal, CEO and Director and Todd Royal, President and Director. Cash Flow from Operating Activities For the nine month period ended February 28, 2010, net cash used by operating activities was ($632,564), versus net cash used by operating activities of ($159,453) for the nine month period ended February 28, 2009. This increase in net cash used by operations activities is primarily due to cash flow generated from field operations due to decreased volumes and prices from production. Cash Flow from Investing Activities For the nine month period ended February 28, 2010, net cash used in investing activities was $(40,357) for purchases of oil and gas properties and a note receivable issued with 8% interest per annum which matures September 25, 2010 versus net cash used by investing activities of a ($0) for the nine month period ended February 28, 2010. Our investing activities were funded from the use of cash from borrowings on debt and operations. 13 Cash Flow from Financing Activities For the nine month period ended February 28, 2010, net cash provided by financing activities was $765,000, versus net cash provided by financing activities of a $150,391 for the nine month period ended February 28, 2009. The increase in cash provided by financing activities was due to utilization of the new Happy State Bank Line of Credit occurring during the nine months ended February 28, 2010. OIL AND GAS PROPERTIES On February 23, 2010, the company submitted winning bids at the University Land Office of the State of Texas auction, for a 75% working interest in lease # 110515 (343.424 acres North 1/2 section 11, block 17,Cardinal(Queen) field,Pecos County, Texas), for $26,196, and for a 75% working interest in lease # 110514 (85.86 acres, West .5 of SW 1/4 Section #3, block 17, Cardinal(Queen) field),Pecos County, Texas), for $6,663.This acquisition will provide Exterra with approx 20 to 30 new additional proven undeveloped drilling locations for expansion in the Cardinal Field. These new locations could significantly increase production of oil and gas from several different formations such as the Queen Sands and San Andres. Historically, wells in this area have come in at an average of 10 to 20 BOEPD at relatively shallow depths. This drilling opportunity is a low risk high reward endeavor due to the inexpensive cost of drilling and the offsetting production in the field. This will allow Exterra to generate another significant revenue stream at a relatively low cost. Wells drilled in and around the Cardinal Field have shown to have long life reserves with very minimal declines. The Permian Basin of western Texas and southeast New Mexico is considered by many to be a world-class petroleum basin. Subsequent Events April 5, 2010,the company announcedthat it has appointed Todd Royal as its new Chief Executive Officer and President of the company. He replaces Robert Royal as CEO who will remain as Chairman of the company. Hedging We did not hedge any of our oil or natural gas production during 2009 and have not entered into any such hedges from February 28, 2010 through the date of this filing. Contractual Commitments Information about contractual obligations at February 28, 2010 did not change materially from the disclosures in our Annual Report on Form 10-K for the year ended May 31, 2009 excepting the Happy state Bank line of credit discussed in Item 2 - Liquidity and capital resources section above. Off-Balance Sheet Arrangements As of February 28, 2010, we had no off-balance sheet arrangements. Related Party Transactions During the quarter ended February 28, 2010, Exterra had no activity on the note to ROYALCO Financial Oil and Gas Corporation. As of February 28, 2010, the balance on the note is $20,000. ROYALCO Oil and Gas is a private oil and gas company in Texas that is owned and controlled by Robert Royal, CEO and Director and Todd Royal, President and Director. 14 Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities and expenses. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk is the risk of loss arising from adverse changes in market rates and prices. We are exposed to risks related to increases in the prices of fuel and raw materials consumed in exploration, development and production. We do not engage in commodity price hedging activities. ITEM 4. CONTROLS AND PROCEDURES (a) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this Quarterly Report on Form 10-Q, we conducted an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer ("CEO") and Chief Financial Officer ("CFO") of our disclosure controls and procedures (as defined in Rules13a-15(e) and 15d-15(e) under the Exchange Act). Based on this evaluation, the CEO and CFO have concluded that our disclosure controls and procedures were not effective as of February 28, 2010. (b) CHANGES IN INTERNAL CONTROLS OVER FINANCIAL REPORTING There have been no changes in our internal controls over financial reporting that occurred during our fiscal quarter ended February 28, 2010 that have materially affected; or is reasonably likely to materially affect our internal control over financial reporting. PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS Material developments occurring in previously reported legal proceedings involving the Company during the quarter ended February 28, 2010 are disclosed in 1. and 2. below. The Company is aware of the following pending litigation that could result in a material loss: At February 28, 2010, the following litigation is pending: 1.0424864 BC, Ltd. and Gordon McDougall v. Exterra Energy, Inc., in the 151st District Court in and for Harris County, Texas a.Plaintiff is a former officer and director of the Company and has claimed the amount of $132,800 plus attorney's fees and interest for past compensation and severance. b. An answer has been filed on behalf of the Company. c. Management's intends to attempt to resolve this matter. 15 As of February 28, 2010, Exterra had $135,000 recorded in accounts payable and accrued expenses related to this claim. 2. Planet United, Inc. v. Exterra Energy, Inc., in the 80th District Court in and for Harris County, Texas a. This is a suit on a debt in the amount of $250,000 originally due July 17, 2009 and bearing interest at 10%. In addition the plaintiff claims they are owed a revenue sharing bonus of up to $25,000 derived from the Company's University Lands in Pecos County TX. b. An answer has been filed on behalf of the Company. c. Management's intends to attempt to resolve this matter. As of February 28, 2010, Exterra had $250,000 recorded in convertible notes payable and $43,784 of accrued interest recorded in accounts payable and accrued expenses related to this claim. In addition to the above litigation, Exterra has been named in several cases against Star of Texas Energy Services, Inc as mentioned in the 10-K for the year ended May 31, 2009. The lienholders for various wells and leases owned by Star of Texas have filed several cases against Star of Texas for payment of the outstanding liens. Exterra has been named in several of these cases, however it is management's opinion that the likelihood of a loss outcome to Exterra in any of these cases is remote because Exterra never took ownership of the wells and leases in question. Management efforts to resolve all these matters will include litigation and settlement negotiation. ITEM 1A. RISK FACTORS Not required ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. Common Stock During the nine months period ended February 28, 2010, the Company consummated the following transactions (shares issued for services and fees have been valued at the market price of the Company's stock on the date the equity issuance was authorized): 06/26/2009 Issued 15,000 common shares valued at $3.00 per share in payment for services and fees to third parties 12/01/2009 Issued 29,867 common shares valued at $2.25 per share for a total value of $67,201 in partial settlement of litigation initiated by Exterra's former CFO. 16 ITEM 3. DEFAULTS UPON SENIOR SECURITIES The following listings of corporate debt are in default: (1) Principal and interest (10% per annum) on the note are payable on the tenth (10th) day of each calendar month, beginning on January 10, 2007, in monthly installments equal to the difference between the prior month's (i) income and (ii) the royalties, severance, ad valorem, lifting and transportation expenses directly related to the operation of the Pecos County leases. Each monthly installment will be applied first to any outstanding and accrued interest and, thereafter, to principal on the note. The entire principal amount outstanding under the note and all accrued interest thereon was due and payable on July 15, 2009. The note payable is secured by the oil and gas properties and 360,000 shares of the Company's restricted common stock. The Company has accrued $70,027 in interest on the note payable as of February 28, 2010. As the Company is unable at present to pay the balances due, we are seeking an extension from the Lender. There are no guarantees these discussions will be successful. (2) During the year ended May 31, 2007, the Company received $367,500 from the sale of its Convertible Loans. The Convertible Loans were due June 30, 2009 and bear interest at 10% per annum payable quarterly. In addition, 10% of the face value of the Convertible Loans is due to the holders as a revenue sharing bonus. This bonus is due from initial production revenue realized from the first nine months of net revenue from the University Lands, Pecos County, Texas. Furthermore, 205,900 common shares in aggregate were issued as a bonus. These bonus shares are restricted from sale for 2 years. The Convertible Loans are convertible into common shares of the Company at $0.75 per share for a total of 476,667 common shares. The common shares from the conversion are subject to a"pooling arrangement", whereby the shares will be released in equal installments over a 6 month period, beginning May 31, 2009. The Company is currently negotiating an extension with the Convertible Loan Holders. There are no guarantees these negotiations will be successful. Through February 28, 2010 a net revenue sharing bonus has not been paid as the University Lands have yet to yield net revenue. The Company has accrued interest of $67,070 at February 28, 2010 on the Convertible Loans. The Company may force conversion into common shares. This will only occur if the Company's common shares trade at $2.00 per share or more for a period of 90 consecutive days, or if the Company completes a stock offering for $3 million at a price of $1.50 per share or higher. (3) Principal and interest (18% per annum) due monthly in blended payments of $20,000 commenced December 7, 2007. The loan is secured by certain oil and gas properties and was due May 7, 2008. The Company has accrued $144,888 in interest as of February 28, 2010. The Company is currently attempting to re-negotiate the terms of the Loan. There can be no guarantees these attempts will be successful. 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not applicable. ITEM 5. OTHER INFORMATION Not applicable ITEM 6. EXHIBITS 31.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 18 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Exterra Energy Inc. By: /s/ Todd R. Royal Todd R.Royal President, Secretary, and Director Date: April 14, 2010 19
